Matter of Blount v Torres (2015 NY Slip Op 07063)





Matter of Blount v Torres


2015 NY Slip Op 07063


Decided on October 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2015

Tom, J.P., Acosta, Moskowitz, Richter, JJ.


15765 2726/12 -2529] 3948/13

[*1] In re Kelly Blount, Petitioner,
vHon. Robert E. Torres, Respondent.


Kelly Blount, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for respondent.
Robert T. Johnson, District Attorney, Bronx (Melanie A. Sarver of counsel), for District Attorney.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: OCTOBER 1, 2015
CLERK